DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Arnone et al. (US 6,388,799) hereinafter known as Arnone.
With regards to claim 1, Arnone discloses an optical device (Abstract) comprising a semiconductor crystal (col. 12; lines 8-17; GaAs; Fig. 12; Nonlinear Detection Crystal with Photonic Bandgap) having a patterned grating on a (Fig. 3; col. 14; lines 11-16; “FIG. 3 shows a simple structure which achieves phase matching of the present invention. A GaAs wafer 1 is etched to form etch pits 3.”; It would have been obvious to one with ordinary skill within the art to correlate the periodic pits 3 along with periodic structure 5 as a patterned grating. The pits and periodic structure perform the function of enhancing phase matching).
 
With regards to claim 2, Arnone discloses the device of claim 1 further comprising a quarter-wave plate (Fig. 12; 581) after the semiconductor crystal 573, followed by a prism (579; Wollaston prism).

With regards to claim 3, Arnone discloses the device of claim 2 further comprising a pair of balanced photodiodes (Fig. 12; 585) after the prism 579.

With regards to claim 5, Arnone discloses the device of claim 1 wherein the patterned grating is a phase grating (Abstract; phase matching means 1 in view of claim 1) having a rectangular pattern (Fig. 7; 43) with a period of 1.635 micrometers (claim 11; periodic variation between 100 nm and 10 micrometers).

With regards to claim 6, Arnone discloses the device of claim 1 wherein the patterned grating is a chirped grating to further broaden the detection bandwidth and provide spatial multiplexing for improved signal detection efficiency. (col. 20-21; lines 57-5)

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone, and further in view of Chakraborty (US 2015/0248047).
With regards to claim 4, Arnone discloses the device of claim 3 further comprising a pulse laser (col. 16; lines 35-40) wherein the pulse having a visible beam (Fig. 12; 555) and THz beam (569; The secondary beam is in the THz range.) is sent through the semiconductor crystal 573 to the quarter-wave plate 581 to the prism 579 to the photodiodes 585, wherein the patterned grating on the semiconductor crystal diffracts the visible beam while the THz remains unaffected (col. 16; lines 16-30; The visible beam field becomes elliptical due to the interaction with THz electric field which modifies the said visible field’s refractive index and polarization. The change in refractive index of the visible field would causes the visible beam to diffract.).
Arnone discloses that radiation of other wavelengths could be produced using the radiation source such as near-infrared (90 THz-300 THz) (col. 6; lines 55-63). The reference does not disclose a pulse having a NIR beam that is sent through the semiconductor crystal.
Chakraborty discloses a tunable terahertz (THz) mixer incorporating a distributed feedback grating [0001]. Chakraborty teaches of electrically switchable Quantum Cascade Laser with emissions around 2.86 THz that is transferred as sidebands onto a NIR carrier around 1300 nm and transmitted over telecoms fiber optic cable [0008]. Further, the reference further teaches of phase matching utilizing nonlinear optical systems, aperiodic gratings, nonlinear mixing with NIR light and THz for THz Quantum Cascade Lasers (QCLs). The combination produces discretely tuneable sidebands on a NIR carrier with wide phase matching [0101].
In view of Chakraborty, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize NIR as THz carrier. The motivation is to gain efficient phase mixing/matching between THz and the NIR carrier which would result in tuneable THz sidebands which can be utilized for telecommunications.


With regards to claim 7, Arnone discloses the device of claim 1 further comprising a pulse laser (col. 16; lines 35-40)  wherein the pulse having a visible beam (Fig. 12; 555) and THz beam (569; The secondary beam is in the THz range.) is sent through the semiconductor crystal 573 and  the patterned grating on the semiconductor crystal diffracts the visible beam while the THz remains unaffected (col. 16; lines 16-30; The visible beam field becomes elliptical due to the interaction with THz electric field which modifies the said visible field’s refractive index and polarization. The change in refractive index of the visible field would causes the visible beam to diffract.).
Arnone discloses that radiation of other wavelengths could be produced using the radiation source such as near-infrared (90 THz-300 THz) (col. 6; lines 55-63). The reference does not disclose a pulse having a NIR beam that is sent through the semiconductor crystal.
Chakraborty discloses a tunable terahertz (THz) mixer incorporating a distributed feedback grating [0001]. Chakraborty teaches of electrically switchable Quantum Cascade Laser with emissions around 2.86 THz that is transferred as sidebands onto a NIR carrier around 1300 nm and transmitted over telecoms fiber optic cable [0008]. Further, the reference further teaches of phase matching utilizing nonlinear optical systems, aperiodic gratings, nonlinear mixing discretely tuneable sidebands on a NIR carrier with wide phase matching [0101].
In view of Chakraborty, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize NIR as THz carrier. The motivation is to gain efficient phase mixing/matching between THz and the NIR carrier which would result in tuneable THz sidebands which can be utilized for telecommunications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2015/0316832)
Knight et al. (US 2005/0189315)
Vurgaftman et al. (US 2003/0169787)
Ohtake et al. (US 2005/0179905)
Ouchi (US 9,152,009)
Fermann et al. (US 2012/0162748)
Ingmar et al. (US 2007/0086713)
Ouchi (US 8,933,407)
Yeh et al. (US 2008/0265165)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884